Citation Nr: 0904503	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  06-19 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of service connection for a heart condition, 
to include on a secondary basis.

2. Whether new and material evidence has been submitted to 
reopen a claim of service connection for sleep apnea, to 
include on a secondary basis.

3. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to compensation under 38 U.S.C. 
§ 1151 for a disability manifested by choking and gagging.

4. Entitlement to a disability rating in excess of 20 percent 
for diabetes mellitus, type II, with hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to November 
1979, and from July 1987 to May 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that declined to reopen the 
following claims on the bases that new and material evidence 
had not been submitted: service connection for a heart 
condition, to include on a secondary basis; service 
connection for sleep apnea, to include on a secondary basis; 
and compensation under 38 U.S.C. § 1151 for a disability 
manifested by choking and gagging.  The RO also denied a 
disability rating in excess of 20 percent for type II 
diabetes mellitus with hypertension.  The Veteran perfected a 
timely appeal of these determinations to the Board.

In October 2008, the Veteran appeared and offered testimony 
in support of his claim before the undersigned member of the 
Board.  The Veteran's testimony on that occasion has been 
transcribed and associated with his claims file.

The issues of whether new and material evidence has been 
submitted to reopen a claim of entitlement to compensation 
under 38 U.S.C. § 1151 for a disability manifested by choking 
and gagging, and entitlement to service connection for sleep 
apnea, to include on a secondary basis, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1. New evidence raising a reasonable possibility of 
substantiating the Veteran's service connection claim for a 
heart condition has not been received.

2. New evidence, when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the Veteran's service connection claim for sleep 
apnea and raises a reasonable possibility of substantiating 
the claim.

3. The Veteran's diabetes mellitus does not require 
regulation of activities.

4. During the appeals period, the Veteran's diastolic 
pressure has never been predominantly 100 or more, and 
systolic pressure has never been 160 or more.

5. The Veteran does not have a history of diastolic pressure 
predominantly 100 or more.


CONCLUSIONS OF LAW

1. New and material evidence has not been submitted to reopen 
a claim of service connection for a heart condition, to 
include on a secondary basis.  38 U.S.C.A. § 5108, 7105(c) 
(West 2002); 38 C.F.R. § 3.156(a) (2008).

2. New and material evidence has been submitted to reopen a 
claim of service connection for sleep apnea, to include on a 
secondary basis.  38 U.S.C.A. § 5108, 7105(c) (West 2002); 38 
C.F.R. § 3.156(a) (2008).

3. The criteria for a disability rating in excess of 20 
percent for diabetes mellitus, type II, with hypertension, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.119, 4.104, Diagnostic Codes 7101, 7913 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  VCAA notice requirements 
apply to all five elements of a service connection claim, 
including the disability rating and effective date of the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this regard, August 2004, October 2005, March 2006 and 
April 2008 letters to the Veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish service connection, a disability rating, and an 
effective date, and the division of responsibility between 
the Veteran and VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007), these letters essentially satisfied the 
notification requirements of the VCAA by: (1) informing the 
Veteran about the information and evidence not of record that 
was necessary to substantiate his claim; (2) informing the 
Veteran about the information and evidence VA would seek to 
provide; and (3) informing the Veteran about the information 
and evidence he was expected to provide.  The Board notes 
that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (Apr. 30, 2008) (applicable to all 
claims for benefits pending before VA on or filed after May 
20, 2008).

Also, for a claim to reopen a previously denied claim for 
service connection, the VCAA requires that VA provide a 
notice letter that describes the basis of the previous 
denial, as well as the evidence necessary to substantiate the 
element or elements of service connection found to be 
unsubstantiated in the previous denial.  The failure to 
provide this notice prior to the adjudication of a Veteran's 
claim generally constitutes prejudicial error by VA.  See 
Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  In this 
regard, the October 2005 letter indicates that the basis of 
the  previous denials was that there was no evidence that the 
Veteran's claimed disability either occurred in or was caused 
by service, and that, therefore, the evidence necessary to 
substantiate his claim must relate to this fact.  The letter 
furthermore provided the criteria for establishing service 
connection, including on a secondary basis.

Furthermore, the Board notes that, at a minimum, adequate 
VCAA notice for an increased rating claim requires that: (1) 
VA notify the claimant that the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

The April 2008 letter notified the Veteran that he must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of his 
disabilities and the effect that worsening had on his 
employment and life, and provided examples of the types of 
medical and lay evidence that he could submit or ask VA to 
obtain that were relevant to establishing entitlement to 
increased compensation.  Also, the letter notified the 
Veteran that his disability rating would be determined by 
applying relevant diagnostic codes, and provided the specific 
diagnostic criteria for establishing disability ratings for 
both diabetes mellitus, type II, and hypertension, including 
all specific test results required.

The Board acknowledges that complete VCAA notice was only 
provided to the Veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required, and that the appellant has a 
right to a VCAA content-complying notice and proper 
subsequent VA process.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  VCAA-compliant notice was issued to the 
Veteran by April 2008 .  Thereafter, he was afforded an 
opportunity to respond, and the AOJ subsequently reviewed the 
claim and issued a Supplemental Statement of the Case to the 
Veteran as recently as June 2008.  Thus, the Board finds that 
the Veteran was not prejudiced by any inadequate notice, and 
that there is no reason to believe a different result would 
have been obtained had the error not occurred.  See 
Pelegrini, 18 Vet. App. 112; see also Sanders v. Nicholson, 
487 F.3d 881, 891 (Fed. Cir. 2007).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the Veteran's 
service medical records, private post-service medical 
records, VA medical treatment records, VA compensation and 
pension examinations, the Veteran's testimony at his October 
2008 Board hearing, and written statements from the Veteran 
and his representative.  There is no indication that there is 
any additional relevant evidence to be obtained by either VA 
or the Veteran.  The Board therefore determines that VA has 
made reasonable efforts to assist the Veteran in obtaining 
evidence necessary to substantiate his claim.

II. New and Material Evidence

The Veteran's claims of service connection for a heart 
condition and sleep apnea were both denied in a June 2003 
rating decision, and that decision became final.  The basis 
of each denial was that there was no evidence showing that 
the Veteran had been diagnosed with a disability that was 
incurred in or aggravated by service, and that service 
connection on a secondary basis could no be established, 
because the evidence did not show a condition related to 
service to which the Veteran's claimed disability could be 
connected.  Specifically, for both claimed disabilities, the 
RO found that the Veteran was not entitled to service 
connection secondary to an upper respiratory condition, 
because an upper respiratory condition was not related to 
service.

Generally, a final decision issued by the RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  See 38 U.S.C.A. 
§ 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, 
which states, in part, that "[i]f new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  Id.

"New evidence" is evidence that has not previously been 
reviewed by VA adjudicators.  "Material evidence" is 
existing evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

Furthermore, in determining whether evidence is new and 
material, the credibility of the newly presented evidence is 
to be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999) (per curium).  The Board must review all of the 
evidence submitted since the last final disallowance of the 
claim on any basis in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

Subsequent to the June 2003 denial of the Veteran's claims, 
evidence was received by VA, which includes the following: 
June 1993 to November 1993 private dermatology records; 
private treatment records dated in October 2002; an April 
2003 QTC examination report; VA treatment records dated from 
January 2003 to February 2005, May 2005 to January 2006, 
April 2006, and July 2006 to June 2007; a February 2006 
private chest x-ray report; a February 2006 QTC examination 
report; a December 2007 addendum opinion to the April 2003 
QTC examination report; written statements by the Veteran; 
and the Veteran's testimony at his October 2008 Board 
hearing.

After reviewing the record, the Board finds that new and 
material evidence has not been submitted to reopen the 
Veteran's service connection claim for a heart condition, but 
finds that new and material evidence has been submitted to 
reopen the Veteran's service connection claim for sleep 
apnea.

With respect to the claim for a heart condition, the Board 
initially notes that the April 2003 QTC examination report 
relates to the Veteran's claimed heart condition, but that it 
was of record and was reviewed by VA adjudicators at the time 
of the June 2003 rating decision.  Thus, such evidence is not 
new.

The new evidence relating to a heart condition includes the 
February 2006 private chest x-ray report, and the February 
2006 QTC examination report.  The February 2006 private chest 
x-ray report indicates that the heart and mediastinum were 
not remarkable.  At the time of his February 2006 QTC 
examination, the Veteran reported that his diabetes had 
affected his heart, and that his left ventricle was enlarged.  
He reported experiencing shortness of breath, dizziness, 
chest pain, and easy fatigability.  On examination of his 
heart, the Veteran had no heaves or thrills, regular S1 and 
S2, and no murmurs or gallops.  It was noted that examination 
of the heart did not reveal any evidence of congestive hart 
failure, cardiomegaly, or cor pulmonale.  The QTC examiner 
commented that the Veteran's diabetes condition had not 
involved his heart.

While the evidence contained in the February 2006 private 
chest x-ray report and February 2006 QTC examination report 
are new, such evidence does not relate to the unestablished 
fact necessary to substantiate the Veteran's service 
connection claim for a heart condition in a way that would 
raise a reasonable possibility of substantiating the 
Veteran's previously denied service connection claim.  The 
evidence does not help to establish that the Veteran has a 
diagnosed heart condition that was incurred in or aggravated 
by service, or that is secondary to a service-connected 
condition.  Rather, such evidence reflects that the Veteran 
does not have a currently diagnosed heart condition.

The Board notes the Veteran's assertions in his May 2005 
notice of disagreement that his heart condition was due to 
steroid treatment for a service-connected condition.  The 
Board also notes that the evidence of record at the time of 
the June 2003 denial of the Veteran's claim includes a 
November 2000 VA radiology report, which indicates a 
diagnosis of mild cardiomegaly with left ventricular 
enlargement.

However, the Veteran's May 2005 assertions, even when 
considered with such previous evidence of record, do not 
raise a reasonable possibility of substantiating the 
Veteran's previously denied service connection claim.  The 
Veteran's steroid treatment was of record at the time of his 
June 2003 denial, as was the November 2000 VA radiology 
report indicating mild cardiomegaly with left ventricular 
enlargement.  In this regard, the Board notes that, in the 
April 2003 QTC examination report, the QTC examiner 
specifically noted the Veteran's steroid treatment and opined 
that such treatment was related to other disorders.  However, 
the examiner, in making a diagnosis regarding the Veteran's 
claimed heart condition, and noting the Veteran's history of 
enlarged left ventricle, gave no indication that the 
Veteran's steroid treatment was related to any heart 
condition.  Rather, after examination and diagnostic testing 
of the heart, the April 2003 QTC examiner provided an updated 
diagnosis of "normal heart."  

In short, the medical evidence considered at the time of the 
June 2003 denial of the Veteran's service connection claim 
indicated that the Veteran did not have a heart condition 
related to steroid treatment, and the new evidence received 
subsequent to the June 2003 denial indicates the same.  Thus, 
the Veteran's assertions that a heart condition is related to 
steroid treatment of a service-connected disability does 
raise any reasonable possibility of substantiating his 
previously denied service connection claim.

Therefore, the Board finds that new and material evidence has 
not been submitted to reopen a previously denied claim of 
service connection for a heart condition, to include on a 
secondary basis.  Accordingly, the claim must remain denied.

With respect to the Veteran's claim for sleep apnea, the new 
evidence includes a written assertion by the Veteran in his 
May 2005 notice of disagreement that his sleep apnea should 
be service connected because such disability was due to 
weight gain from steroid treatment of a service-connected 
condition.  It also includes a December 2007 addendum opinion 
to the April 2003 QTC examination report, which indicates 
that the Veteran's sleep apnea was likely related to obesity.  
Also, the previous evidence of record includes a September 
2000 VA treatment note indicating a diagnosis of marked 
obesity exacerbated by steroid use.  Furthermore, the record 
reflects a history of treatment with steroid injections for 
acne keloidosis, which is a disability for which the Veteran 
is service-connected.

The Board notes that although the June 2003 rating decision 
specifically found that the Veteran was not entitled to 
service connection for sleep apnea as secondary to an upper 
respiratory condition, it did not make a finding with respect 
to whether the Veteran was entitled to service connection for 
sleep apnea as secondary to steroid treatment.  Thus, the new 
evidence of the Veteran's assertions, when considered with 
previous evidence of record, which includes the September 
2000 VA treatment note indicating a diagnosis of marked 
obesity exacerbated by steroid use, relates to an 
unestablished fact necessary to substantiate the Veteran's 
service connection claim for sleep apnea, to include on a 
secondary basis, and raises at least a reasonable possibility 
of substantiating the claim.

Therefore, the Board finds that new and material evidence has 
been submitted to reopen a previously denied service 
connection claim for sleep apnea, to include on a secondary 
basis.


III. Increased Rating

The Veteran argues that he is entitled to a disability rating 
in excess of 20 percent for diabetes mellitus, type II, with 
hypertension.  The Board notes that during the course of the 
appeal, the Veteran raised the assertion that he was not 
awarded the appropriate combined evaluation for service-
connected conditions.  However, during his October 2008 Board 
hearing, the Veteran and his representative indicated that 
the Veteran did not wish to challenge the combined evaluation 
for his service-connected conditions, and that the only 
increased disability rating claim he wished to pursue was 
that for diabetes mellitus, type II, with hypertension.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in the Veteran's condition, it is necessary to consider the 
complete medical history of the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Staged ratings are appropriate where there are multiple time 
periods with distinctly different degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  For an increased rating claim, VA focuses 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Diabetes mellitus is evaluated according to Diagnostic Code 
(DC) 7913.  Under this section, a 20 percent evaluation is 
assigned for diabetes mellitus requiring insulin and a 
restricted diet, or an oral hypoglycemic agent and a 
restricted diet.  A 40 percent evaluation is warranted for 
the requirement of insulin, a restricted diet, and regulation 
of activities.  A 60 percent evaluation is assigned for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A total evaluation of 100 percent is 
assigned for diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, DC 7913.

Complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under DC 7913.  38 
C.F.R. § 4.119, Note (1).

Under DC 7101 for hypertension, a 10 percent rating is 
warranted when the disability is manifested by diastolic 
pressure predominantly 100 or more, or; systolic pressure of 
160 or more, or; minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  A 20 percent 
rating requires that the evidence show that the diastolic 
pressure is predominantly 110 or more, or that systolic 
pressure is predominantly 200 or more.  A 40 percent rating 
is warranted when the diastolic pressure is predominantly 120 
or more, and a 60 percent rating requires diastolic pressure 
predominantly 130 or more.  38 C.F.R. § 4.104, DC 7101.

In the instant case, service treatment records do not reflect 
diastolic pressure readings of 100 or more.  The most the 
Veteran's pressure was noted to be in service was 96, in June 
1991.

The Veteran was provided a VA examination in August 1992.  
The Veteran's blood pressure readings were noted to be 
130/94, 126/88, and 126/88 at that time.  The Veteran 
reported that he was told on one occasion in 1988 that he had 
high blood pressure, but that no treatment was given for this 
condition and that it had been normal since.

Subsequent VA and private medical records from August 1992 to 
June 1997 reflect numerous blood pressure readings, with no 
diastolic reading over 98; the Veteran's diastolic pressure 
readings were noted to be 98 sitting, standing, and lying on 
July 2002 VA examination. 

VA and private medical records dated from January 2003 to 
June 2007 reflect multiple blood pressure readings, with no 
systolic reading over 149 and no diastolic reading over 88.

A January 2006 VA treatment note indicates a blood pressure 
reading of 139/73 and a diagnosis of hypertension, systolic 
at goal.  It was noted that the Veteran continued to use 
lisinopril and hydrochlorothiazide.  

The Veteran was provided a QTC examination for his diabetes 
in February 2006.  At the time of the examination, the 
Veteran reported that he was on insulin, metformin, and 
glipizide for his diabetes, and that he took 
hydrochlorothiazide for his hypertension and had been on it 
for 13 years or more.  The Veteran also reported intermittent 
tingling and numbness of his legs and abnormal sensations in 
the legs, but that he did not have leg pain after walking.  
It was noted that the Veteran had had no functional 
impairment resulting from this condition, and that he had not 
lost any time from work because of the condition.  On 
examination, motor and sensory functions were within normal 
limits for the upper and lower extremities.  Blood pressure 
readings were supine 148/84, sitting 142/88, and standing 
138/88.  The Veteran was diagnosed as having diabetes 
mellitus type two, which had not involved his eyes, heart, 
skin, arteries, kidneys, or neurological system.  The Veteran 
was also diagnosed as having essential hypertension.  The 
examiner opined that there were no activity restrictions due 
to diabetes.

After reviewing the record, the Board finds that the 
Veteran's type II diabetes mellitus does not more closely 
approximate the criteria for a 40 percent disability rating 
under DC 7913 than those for a 20 percent disability rating, 
and that a separate, compensable disability rating for 
hypertension is not warranted.

First, the Veteran does not meet the criteria for a 
disability rating in excess of 20 percent under DC 7913.  
While the Veteran's diabetes mellitus requires insulin, it 
does not require regulation of activities.  At the time of 
the Veteran's February 2006 QTC examination, the Veteran 
reported intermittent tingling and numbness of his legs and 
abnormal sensations in the legs, but that he did not have leg 
pain after walking, and it was noted that there was no 
functional impairment resulting from this condition and that 
he had not lost any time from work because of the condition.  
On examination, motor and sensory functions were within 
normal limits for the upper and lower extremities, and the 
examiner opined that there were no activity restrictions due 
to diabetes.  This medical evidence reflects diabetes 
mellitus that does not require regulation of activities, and 
there is no medical evidence of record that contradicts this 
evidence.  Thus a disability rating in excess of 20 percent 
under DC 7913 is not warranted.

The Board notes that, during his October 2008 Board hearing, 
the Veteran testified that he had been told by his physician 
recently that he had to change his medication due to elevated 
blood sugar levels, and that his physician told him to relax 
with respect to his normal daily activities.

While the Veteran is competent to testify as to what his 
physician told him, there is no medical evidence of record 
indicating that the Veteran's diabetes requires a regulation 
of activities.  Rather, the only competent medical opinion 
during the relevant period is that contained in the February 
2006 QTC examination report, which is that there was no 
activity restriction due to diabetes, and the examination 
results contained in such report supports the opinion.  
Moreover, the Veteran's testimony is not specific as to how, 
or in what ways, his activities might be restricted due to 
his diabetes.

In short, the Board finds the medical evidence of record to 
be more probative than the Veteran's assertions regarding 
what he was told by his physician.  Thus, despite the 
Veteran's assertions, the preponderance of the evidence of 
record indicates that the Veteran's diabetes has not required 
regulation of activities.

Second, the criteria for a separately compensable rating for 
hypertension under DC 7101 have not been met.  While the 
record reflects that the Veteran receives continuous 
medication for his hypertension, it does not reflect 
disability manifested by diastolic pressure predominantly 100 
or more, systolic pressure of 160 or more, or a history of 
diastolic pressure predominantly 100 or more and requiring 
continuous medication for control.  The Board notes that, at 
the time of his February 2006 QTC examination, the Veteran 
reported that he took hydrochlorothiazide for his 
hypertension and had been on it for 13 years or more, and 
that the record confirms the Veteran's use of 
hydrochlorothiazide.  However, the record does not reflect 
diastolic pressure being predominantly 100 or more at any 
point, or even a single instance of the Veteran's diastolic 
pressure being 100 or more.

As the record does not reflect diastolic pressure 
predominantly 100 or more, systolic pressure of 160 or more, 
or a history of diastolic pressure predominantly 100 or more, 
a compensable rating under DC 7101 is not warranted.

The record reflects that the Veteran's type II diabetes 
mellitus with hypertension does not approximate the criteria 
for either a disability rating in excess of 20 percent or a 
separately compensable rating for hypertension, and that it 
has not done so at any point during the period relevant to 
the instant claim.  Accordingly, a, disability rating in 
excess of 20 percent for diabetes mellitus, type II, with 
hypertension, is not warranted.  See Hart, 21 Vet. App. 50.




ORDER

New and material evidence has not been submitted to reopen a 
claim of service connection for a heart condition, to include 
on a secondary basis, and the claim remains denied. 

New and material evidence has been submitted to reopen a 
claim of service connection for a sleep apnea, to include on 
a secondary basis; to this extent only, the Veteran's appeal 
of this issue is granted.

A disability rating in excess of 20 percent for diabetes 
mellitus, type II, with hypertension, is denied.


REMAND

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to compensation 
under 38 U.S.C. § 1151 for a disability manifested by choking 
and gagging, and the issue of entitlement to service 
connection for sleep apnea, to include on a secondary basis, 
must be remanded for the following reasons.

For a claim to reopen a previously denied claim for service 
connection, the VCAA requires that VA provide a notice letter 
that describes the basis of the previous denial, as well as 
the evidence necessary to substantiate the element or 
elements of service connection found to be unsubstantiated in 
the previous denial.  The failure to provide this notice 
prior to the adjudication of a Veteran's claim generally 
constitutes prejudicial error by VA.  See Kent, 20 Vet. App. 
at 10.

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to compensation under 38 U.S.C. § 1151 for a disability 
manifested by choking and gagging, VA provided the Veteran a 
letter indicating that the basis of the previous denial of 
his claim was that there was no evidence indicating that his 
condition was incurred in service.  However, the basis of the 
RO's previous denial of the Veteran's claim for compensation 
under 38 U.S.C. § 1151 was that the evidence failed to 
establish that VA medical service was the cause of additional 
disability.  As the Veteran was provided neither the correct 
basis of the previous denial of his claim, nor the evidence 
necessary to substantiate the element or elements of the 
claim found to be unsubstantiated in the previous denial, and 
it is not clear that the Veteran was not prejudiced by such 
inadequate notice, the matter must be remanded in order for 
VA to provide correct notice. 

With respect to the issue of entitlement to service 
connection for sleep apnea, to include on a secondary basis, 
the evidence of record includes the following: a written 
assertion by the Veteran in his May 2005 notice of 
disagreement that his sleep apnea should be service connected 
because such disability was due to weight gain from steroid 
treatment of a service-connected condition; a December 2007 
QTC opinion that the Veteran's sleep apnea was likely related 
to obesity; a September 2000 VA treatment note indicating a 
diagnosis of marked obesity exacerbated by steroid use; and a 
noted history of treatment with steroid injections for acne 
keloidosis, which is a disability for which the Veteran is 
service-connected.

However, the Veteran's history contained in an April 2003 QTC 
examination report indicates that the Veteran's last steroid 
injection was in September 2002.  In short, the record does 
not contain sufficient competent medical evidence to decide 
the claim, but reflects a current diagnosed disability, 
establishes that the Veteran underwent steroid treatment for 
a service-connected disability, and contains medical evidence 
that suggests a nexus between the two, but which is too 
lacking in specificity to support a decision on the merits.  
Thus, a VA examination is required to determine the nature of 
any relationship between steroid treatment that the Veteran 
received for a service-connected condition and any current 
sleep apnea.  38 C.F.R. § 3.159(c)(4); See also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.	Please send the Veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that 
describes the basis of the previous 
denial of the Veteran's claim of 
entitlement to compensation under 
38 U.S.C. § 1151, as well as the 
evidence necessary to substantiate the 
element or elements of his claim found 
to be unsubstantiated in the previous 
denial.  Specifically, the Veteran 
should be informed that, at the time of 
his previous denial, the evidence 
failed to establish that VA medical 
service was the cause of additional 
disability manifested by choking and 
gagging, and that, in order to reopen 
his previously denied claim, he should 
submit new evidence establishing that 
VA medical service was the cause of 
additional disability manifested by 
choking and gagging. 

2.	The RO should schedule the Veteran for 
an examination by a VA examiner with 
the appropriate expertise in order to 
determine the nature and etiology of 
any current sleep apnea.  The claims 
folder and a copy of this Remand must 
be provided to the examiner for review.  
The examiner should note in the 
examination report that he or she has 
reviewed the claims folder.  Based on 
examination findings and a review of 
the claims folder, the examiner should 
specifically express an opinion as to 
(1) whether the Veteran has a current 
sleep apnea disorder, and (2) whether 
it is at least as likely as not 
(whether there is a 50 percent chance 
or more) that any such disorder was 
caused or permanently aggravated by, or 
is otherwise etiologically related to, 
steroid treatment that the Veteran 
received for any of the following 
disabilities: left ulnar pain; status 
post bone spur removal of the right 
elbow; low back strain; acne 
keloidosis; left knee strain; or right 
knee strain.  A complete rationale must 
be given for any opinion expressed, and 
the foundation for all conclusions 
should be set forth.  The examiner 
should specifically discuss any 
relationship between steroid treatment 
that the Veteran received for any of 
the above listed disabilities and 
obesity, and between obesity and any 
current sleep apnea.  The examination 
report should be associated with the 
claims folder.

3.	After undertaking any appropriate 
additional development, the RO should 
review the entire record and 
readjudicate the issues on appeal.  If 
any remaining benefit sought is not 
granted to the Veteran's satisfaction, 
the RO should issue an appropriate 
supplemental statement of the case.  
The requisite period of time for a 
response should be afforded.  
Thereafter, the case should be returned 
to the Board for appellate review, if 
otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


